Citation Nr: 0532415	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of a fracture of the 
right mid-clavicle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1956 to 
September 1960.  

This matter initially came the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2004.



FINDINGS OF FACT

The service-connected residuals of a right mid-clavicle 
fracture are well-healed, and characterized by a bony 
prominence at the distal one-third of the right clavicle; 
neither dislocation nor nonunion is demonstrated; a 
separately ratable functional loss manifested by limitation 
of arm movement at shoulder level is not shown to be due to 
the service-connected disability picture.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the right mid-clavicle have not been met.  38 U.S.C.A. 
§§ 1155, 51207, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5201, 5202, 5203 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in June 2001, September 2001, and July 2004, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the June 2002 Statement of the Case and the June 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for compensable ratings for the claim, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

Historically, service connection for residuals of a fractured 
right clavicle was granted at a 10 percent evaluation in May 
2000.  This decision was based on service medical records 
that show that the veteran fractured his right clavicle in 
service.  A May 2000 VA examination noted a deformity of the 
right clavicle.  

The January through March 2002 VA treatment records indicate 
that the veteran reported having right shoulder pain.  The X-
ray studies showed evidence of some acromioclavicular joint 
arthritis.  

The assessment was that of right shoulder impingement 
syndrome with pain.  The veteran was receiving physical 
therapy and injections in his right shoulder.  

The May 2000 VA examination indicates that the veteran 
reported having constant aching pain in his right shoulder 
and clavicle, with stiffness in the morning.  There was no 
swelling, heat, redness or drainage.  The right shoulder was 
not stable.  There was no locking or abnormal motion.  The 
veteran reported flare-ups, which consisted of throbbing 
pain, and would occur about twice a week.  

On examination of the right clavicle, there was a bony 
prominence at the distal one-third of the right clavicle.  
The clavicle was deformed.  There was tenderness.  There was 
angulation at the point of deformity, approximately 165 
degrees at the clavicle to the bony prominence.  

The intra-articular involvement involved the 
acromioclavicular joint and the right shoulder joint.  There 
was no loose motion or ankylosis of the right shoulder joint.  
X-ray studies were performed.  

The diagnosis was that of residual injury and chronic pain of 
the distal third of the clavicle, and pain of the right 
shoulder with the deformity of the right clavicle with 
limitation of motion of the right shoulder and well-healed 
fracture of the right mid-clavicle, with some over-riding of 
the fragments.  

In July 2000 statements, the veteran indicated that his right 
shoulder condition prevented him from properly using his 
right arm and forearm.  He stated that he could not sleep on 
his right side and that the pain was constant.  

A March 2002 VA orthopedic record indicates that the veteran 
reported having continued right shoulder pain.  He denied any 
trauma in the intervening period.  An examination of the 
shoulder demonstrated limited range of motion.  The X-ray 
studies demonstrated some impingement with a type II to III 
acromion.  Continued physical therapy was recommended.  

At a January 2004 hearing, the veteran testified in relevant 
part that he had pain in his shoulder area and could lift 
very little with his right arm.  He stated that he was taking 
pain medication for his right shoulder pain.  

The July 2004 VA examination indicates that the veteran's 
claims file was reviewed.  It was noted that the veteran 
fractured his clavicle while in service.  No surgeries were 
performed, and the fractured healed uneventfully.  

The veteran reported that he had always had some mild chronic 
right shoulder pain, and the pain was getting worse.  He 
stated that he had difficulty sleeping on the right side 
because of pain and could not raise his arm above his head.  

On examination, there was a small bump in the anterior aspect 
of the clavicle where the fracture had healed without 
problems.  There was no erythema, drainage or any skin 
problems noted on the shoulder.  There was a mild atrophy of 
the supraspinatus tendon noted on the posterior examination 
of his right shoulder in comparison to the left.  

The veteran had only mild tenderness to palpation of the 
fracture site of the clavicle.  There was no pain on 
palpation of the acromioclavicular joint and of the footprint 
of the supraspinatus.  

The veteran's range of motion was extremely limited by pain.  
There was no active or passive abduction or forward flexion 
of the right arm past 30 degrees.    The veteran was unable 
to perform external rotation, extension or internal rotation 
due to pain.  

The X-ray studies showed evidence of a well-healed clavicle 
fracture on the right side.  The glenohumeral joint space, 
outlet space, and the acromioclavicular joint were normal.  
There was no dislocation.  

The assessment was that of right shoulder adhesive capsulitis 
and right clavicle fracture, currently healed.  The examiner 
stated that the functional disability was due to pain of the 
right shoulder.  It was noted that the service-connected 
injury was the fracture of the right clavicle.  

The VA examiner stated that it was unlikely that the 
veteran's current adhesive capsulitis was related to the 
service-connected injury.  The examiner stated that, based on 
the clinical examination and the veteran's history, the 
service-connected clavicle fracture healed uneventfully and 
was not causing any functional problems.  

The examiner added that, more recently, the veteran had 
developed adhesive capsulitis (frozen shoulder) and that was 
the main limiting factor in terms of the right shoulder.  

The examiner stated that the condition of frozen shoulder was 
completely unrelated to the veteran's service-connected 
injury and that the veteran's current complaints of pain were 
not secondary to the service-connected fracture of the right 
clavicle.  

In July 2004, the RO received the veteran's Social Security 
Administration records.  The records did not contain evidence 
concerning the veteran's service-connected right clavicle 
disability.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a 10 percent rating for the residuals of 
a right mid-clavicle fracture under Diagnostic Code 5203 of 
the Schedule for Rating Disabilities.  

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula of the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm. 
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected residuals of a fractured 
right mid-clavicle is currently properly rated as 10 percent 
disabling.  

The May 2000 VA examination indicates that the veteran had 
well-healed fracture of the right mid-clavicle, a malunited 
clavicle, and residual injury and chronic pain of the distal 
third of the clavicle.  There was limitation of motion in the 
shoulder, but no loose movement or dislocation was noted in 
the joints.  

The July 2003 VA examination indicates that the veteran had a 
small bump in the anterior aspect of the clavicle where a 
fracture had healed without problems.  There was only mild 
tenderness to palpation of the fracture site of the clavicle.  
The range of motion of the shoulder was extremely limited by 
pain.  The X-ray study showed evidence of a well-healed 
clavicle fracture on the right side.  There was no 
dislocation.  

The examiner's diagnoses were those right clavicle fracture, 
currently healed, and right shoulder adhesive capsulitis.  
The examiner stated that it was unlikely that the veteran's 
current adhesive capsulitis was related to the service-
connected right clavicle fracture.  

The examiner noted that based on the clinical examination and 
the veteran's history, the service-connected clavicle 
fracture healed uneventfully, and was not causing any 
functional problems.  

The examiner noted that, more recently, the veteran had 
developed adhesive capsulitis (frozen shoulder), and that was 
the main limiting factor in terms of the right shoulder.  

The examiner opined that the condition of frozen shoulder was 
completely unrelated to the veteran's service-connected 
injury and that the veteran's current complaints of pain were 
not secondary to the service-connected fracture of the right 
clavicle.  

The Board notes that, at no time during the appeal period, 
has the evidence of record demonstrated that the veteran has 
nonunion of the clavicle, which would warrant a 20 percent 
evaluation, nor has it been shown that the veteran has 
dislocation.  Therefore, an increased rating under Diagnostic 
Code 5203 is not warranted for the veteran's service-
connected fracture of the right mid-clavicle.  

With regard to an increased rating under Diagnostic Code 
5201, the Board notes that there is evidence of record that 
demonstrates that the veteran has extremely limited range of 
motion in the right shoulder and arm.  

However, the July 2004 VA examiner stated that the limitation 
of motion in the veteran's arm was not caused by his service-
connected fracture of the right clavicle.  

Instead, the examiner stated that the veteran had limited 
range of motion due to adhesive capsulitis (frozen shoulder) 
of the right shoulder, which was completely unrelated to his 
service-connected injury.  

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition. See Mittleider 
v. West, 11 Vet. App. 181 at 182 (1998).  

In this case, however, the July 2004 VA examiner clearly 
attributed the veteran's pain and limited range of motion to 
a condition (adhesive capsulitis) unrelated to the service-
connected residuals of a fracture of the right mid-clavicle.  
As such, the Board can find no basis for finding that the 
service-connected disability picture is manifested by a loss 
of function with restriction at shoulder level.  

Therefore, an increased rating under Diagnostic Code 5201 is 
not warranted for the veteran's service-connected fracture of 
the right mid-clavicle.  

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected 
fracture of the right mid-clavicle, as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

Although the Board does not question the sincerity of the 
veteran's conviction that his increased right shoulder pain 
is due to his service-connected right clavicle fracture, the 
Board notes that, as a lay person, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. at 520; Charles v. Principi, 16 Vet. 
App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the July 2004 VA examiner, there is no 
basis upon which to grant the veteran's claim; therefore, the 
appeal must be denied.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected right clavicle fracture residuals is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


